Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
09/16/2016 09:08 AM CDT




                                                          - 805 -
                                  Nebraska Supreme Court A dvance Sheets
                                          294 Nebraska R eports
                                    STATE EX REL. COUNSEL FOR DIS. v. MARTIN
                                               Cite as 294 Neb. 805




                          State     of   Nebraska ex rel. Counsel for Discipline
                                of the     Nebraska Supreme Court, relator,
                                         v. A lan D. M artin, respondent.
                                                     ___ N.W.2d ___

                                         Filed September 16, 2016.   No. S-16-740.

                    Original action. Judgment of public reprimand.
                  Heavican, C.J., Wright, Miller‑Lerman, Cassel, Stacy,
               K elch, and Funke, JJ.
                    Per Curiam.
                                     INTRODUCTION
                  This case is before the court on the conditional admission
               filed by Alan D. Martin, respondent, on August 3, 2016. The
               court accepts respondent’s conditional admission and enters
               an order of public reprimand.
                                           FACTS
                  Respondent was admitted to the practice of law in the State
               of Nebraska on July 23, 2005. At all relevant times, he was
               engaged in the private practice of law in Omaha, Nebraska.
                  On August 3, 2016, the Counsel for Discipline of the
               Nebraska Supreme Court filed formal charges against respond­
               ent. The formal charges consist of one count against respond­
               ent. With respect to this count, the formal charges state that in
               April 2012, respondent was retained by a client to legalize the
               immigration status of her husband, who was an undocumented
               individual. The clients agreed to pay $4,500 in attorney fees
               plus filing fees. The husband client stated on intake forms for
                              - 806 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
            STATE EX REL. COUNSEL FOR DIS. v. MARTIN
                       Cite as 294 Neb. 805

respondent that he was “‘EWI,’” which means “entered with-
out inspection,” and “‘undocumented.’”
   On April 15, 2013, respondent filed the following forms
with the Department of Homeland Security (the Department)
on behalf of the clients: I‑130, “Petition for Alien Relative”;
I‑485, “Application to Register Permanent Residence or Adjust
Status by Applicant”; and I‑765, “Application for Employment
Authorization.” Respondent also filed form G‑28, “Notice of
Entry of Appearance as Attorney or Accredited Representative.”
All the forms were signed by respondent.
   According to the formal charges, in order to be eligible for
an adjustment of status pursuant to the I‑485 application, “an
alien must: a. [b]e physically present in the United States;
b. [h]ave an approved immigration petition (I‑130); [and]
c. [m]ust not have entered the United States illegally.”
   On May 8, 2013, the Department issued a request for ini-
tial evidence of eligibility to file the I‑485 application for
the husband client. The request was for evidence of lawful
admission or parole into the United States, as well as tax
returns and medical information. On July 30, respondent sub-
mitted additional information to the Department pursuant to the
Department’s request.
   On August 13, 2013, form I‑130, “Petition for Alien
Relative,” for the husband client was approved. On August 23,
the I‑485 adjustment of status application was denied because
the evidence submitted was not sufficient to establish his eli-
gibility for the benefit sought. Specifically, the husband client
had failed to submit evidence of lawful admission or parole
into the United States or eligibility for an adjustment of status.
On August 23, respondent notified the clients that the I‑130
form was approved and that the scope of his representation
was completed.
   According to the formal charges, in a letter from respond­
ent to the Counsel for Discipline dated September 11, 2014,
respondent stated that the clients brought the I‑485 form to his
office and represented that the husband client was qualified
                             - 807 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
            STATE EX REL. COUNSEL FOR DIS. v. MARTIN
                       Cite as 294 Neb. 805

to file the I‑485 form, that he did not know of the husband
­client’s ineligibility to apply for a legal immigration status,
 and that he failed to properly see and review the document
 that was brought in by the husband client.
    In a letter from respondent to the Counsel for Discipline
 dated February 17, 2016, respondent stated that he was led to
 believe that his paralegal was competent in immigration appli-
 cations and that all respondent needed to do was to review
 the documents and procedures for his signatures. Respondent
 stated that his paralegal prepared all of the immigration
 forms regarding the husband client for respondent’s review
 and signature.
    Respondent further stated in his February 17, 2016, let-
 ter that between approximately August 2007 and March
 2009, respondent closed his practice due to illness. When he
 reopened his practice, respondent reported that he was very
 weak and heavily medicated. After respondent had surgery
 in July 2012, he began to regain his health and no longer
 required medication.
    Respondent also stated in his February 17, 2016, letter
 that he relied heavily on his paralegal to facilitate intake
 interviews, but that respondent made all of the decisions for
 the clients, predicated in part on information provided by
 his paralegal. Respondent stated in the letter that he knew
 the husband client would have difficulty qualifying for an
 I‑485 adjustment of status, but respondent believed there were
 alternative means by which an adjustment of status could
 be approved.
    Respondent went on to state in his February 17, 2016, let-
 ter that respondent was not involved in every conversation
 between his paralegal and the clients, but he claims that his
 paralegal told him that the clients wanted to proceed with
 the I‑485 application. Respondent relied on comments by his
 paralegal that other immigration lawyers often filed documents
 hoping that the Department would approve the documents,
 without necessarily believing it would. Respondent stated
                             - 808 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
            STATE EX REL. COUNSEL FOR DIS. v. MARTIN
                       Cite as 294 Neb. 805

that he could not say for certain whether the requested addi-
tional information was provided to the Department, because
respond­ent stated that “‘this period is hazy in my recollection
due to my medical condition.’”
   Respondent stated in his February 17, 2016, letter that his
responsibility in the matter was his reliance on an experienced
paralegal’s assertion that the husband client was eligible for
an adjustment of status. Respondent stated that he signed the
forms believing what he was told by his paralegal.
   The formal charges state that respondent failed to do any
independent research to determine whether the husband client
was eligible for an I‑485 adjustment of status.
   The formal charges allege that by his actions, respondent
violated his oath of office as an attorney, Neb. Rev. Stat.
§ 7‑104 (Reissue 2012), and Neb. Ct. R. of Prof. Cond.
§§ 3‑501.1 (competence); 3‑501.5(a)(1), (4), and (7) (fees);
3‑502.1 (advisor); and § 3‑508.4(a) and (c) (misconduct).
   On August 3, 2016, respondent filed a conditional admis-
sion pursuant to Neb. Ct. R. § 3‑313 of the disciplinary rules,
in which he conditionally admitted that he violated his oath of
office as an attorney and professional conduct rules §§ 3‑501.1,
3‑501.5, 3‑502.1, and 3‑508.4. In the conditional admission,
respondent knowingly does not challenge or contest the truth
of the matters conditionally asserted and waived all proceed-
ings against him in connection therewith in exchange for a
public reprimand.
   The proposed conditional admission included a declaration
by the Counsel for Discipline, stating that respondent’s pro-
posed discipline is appropriate under the facts of this case.
                        ANALYSIS
  Section 3‑313, which is a component of our rules governing
procedures regarding attorney discipline, provides in perti-
nent part:
        (B) At any time after the Clerk has entered a Formal
     Charge against a Respondent on the docket of the Court,
                             - 809 -
          Nebraska Supreme Court A dvance Sheets
                  294 Nebraska R eports
            STATE EX REL. COUNSEL FOR DIS. v. MARTIN
                       Cite as 294 Neb. 805

      the Respondent may file with the Clerk a conditional
      admission of the Formal Charge in exchange for a stated
      form of consent judgment of discipline as to all or
      part of the Formal Charge pending against him or her
      as determined to be appropriate by the Counsel for
      Discipline or any member appointed to prosecute on
      behalf of the Counsel for Discipline; such conditional
      admission is subject to approval by the Court. The con-
      ditional admission shall include a written statement that
      the Respondent knowingly admits or knowingly does
      not challenge or contest the truth of the matter or mat-
      ters conditionally admitted and waives all proceedings
      against him or her in connection therewith. If a tendered
      conditional admission is not finally approved as above
      provided, it may not be used as evidence against the
      Respondent in any way.
   Pursuant to § 3‑313, and given the conditional admission,
we find that respondent knowingly does not challenge or
contest the matters conditionally admitted. We further deter-
mine that by his conduct, respondent violated conduct rules
§§ 3‑501.1, 3‑501.5, 3‑502.1, and 3‑508.4, and his oath of
office as an attorney licensed to practice law in the State of
Nebraska. Respondent has waived all additional proceedings
against him in connection herewith. Upon due consideration,
the court approves the conditional admission and enters the
orders as indicated below.
                        CONCLUSION
   Respondent is publicly reprimanded. Respondent is directed
to pay costs and expenses in accordance with Neb. Ct. R.
§§ 3‑310(P) (rev. 2014) and 3‑323 of the disciplinary rules
within 60 days after an order imposing costs and expenses, if
any, is entered by the court.
                              Judgment of public reprimand.